Dismissed and Memorandum Opinion filed April 20, 2006








Dismissed and Memorandum Opinion filed April 20, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00212-CR
NO.
14-06-00213-CR
____________
 
GERRY JEROME
WEBB, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County, Texas
Trial Court Cause Nos. 1049043
& 1049044
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered guilty pleas to the offenses of theft and
possession of a controlled substance.  In
accordance with the terms of plea bargain agreements with the State, the trial
court sentenced appellant on February 10, 2006, to confinement for three years
in the Institutional Division of the Texas Department of Criminal Justice, with
sentences to run concurrently.  Appellant
filed pro se notices of appeal.  We
dismiss the appeals.  




The trial court entered certifications of the defendant=s right to appeal in which the court
certified that these are plea bargain cases, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certifications are included in the
records on appeal.  See Tex. R. App. P. 25.2(d).  The records support the trial court=s certifications.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 20, 2006.
Panel consists of Justices
Anderson, Edelman, and Frost. 
Do Not Publish CTex. R.
App. P. 47.2(b).